Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Claims 2-3 and 8-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/19, and was made final in the action dated 10/14/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150246454, Mintz in view of USPGPUB 20100191404, Ishikawa, et al., herein referred to as Ishikawa, USPGPUB 20140081521 Frodjh et al., hereafter Frodjh, and USPGPUB 20170113360, Godlieb. 
Regarding Claim 1, Mintz discloses an electric shaver/personal care device, comprising a handle (112), a head (102) supporting at least one personal care tool (114) for effecting a personal care appliance, at least one cutter unit (114), a drive unit (motor 124) for driving said at least one cutter unit/personal care tool (par 0048) and a display device (132) for displaying personal care/shaver information (par 0039) wherein drive unit of Mintz, when active, is operable in more than one operation 
 Mints also includes, per Claim 20, said mode input element including at least one push button configured to change its functionality depending from an ON/OFF status of the drive unit (the push button 120 turns the power off on the device thus also turning off the drive unit thereof and thus also changing the functionality of the mode input element).
Mintz lacks the display device as being configured to operate in an automatic switching mode, wherein different sets of information are displayed one after the other under control of a timer.
Ishikawa discloses a display system, albeit for a work vehicle, and discloses a solution for displaying various types of information, similar to the information displayed in Mintz, in a display (display 49, see par 0118, fig 6), on the same display screen, and discloses that it is beneficial to have the information displayed one after the other under control of a timer (timer 44A, control unit 44,see paras 0118 and 0119), in order to display different sets of data on a single screen and without having to increase the display area (see par 0014). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display functionality of Mintz’s razor by including the timer controlled information switching control system as taught by Ishikawa into for the purpose of displaying different sets of data on a single screen and save space on a display area (see paras 0014, 0118 and 0119 of Ishikawa).
Mintz also lacks said mode input element is configured to switch the display device into different display modes for displaying a first set of shaver information when said drive unit is active and a second set of shaver information when said drive unit is inactive.
Frodjh discloses a display system, albeit for a consumer vehicle, and discloses a solution for displaying various types of information, similar to the information displayed in Mintz, in a display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz by having the mode input element be configured to switch the display device into different display modes for displaying a first set of shaver information when said drive unit is active and a second set of shaver information when said drive unit is inactive in order to beneficially provide context-relevant options to a user as taught by Frodjh.
Godlieb discloses an electric shaver device, like that of Mintz, and discloses that in such an assembly it is known and beneficial to include a display (fig 1, 8, par 0032), which display includes information being displayed including a cleaning status of the appliance (par 0002 and 0047 and 0068) in order to alert a user when the device should be cleaned, e.g. when the shaving heads are filled with debris (par 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz by including a shaving cleaning indicator as part of the 
Regarding Claim 5, Mintz further teaches said mode input element is configured to be responsive to a signal received from a mode input button (122, per par. 0032).
Regarding Claim 6, Mintz further teaches said operation modes of the drive units include a higher speed mode in which said cutter unit is driven at a higher speed (per par. 0033).
Regarding Claim 7, Mintz further teaches a charge information mode in which the charging status of an accumulator is displayed (par 0040).
Regarding Claim 17, the Mintz device as modified by Godlieb above, further teaches the sets of information displayed includes a cleaning status of the shaver.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Ishikawa USPGPUB 20170318954, Nishiura, and USPGPUB 20150205279, Simeth, Frodjh and Godlieb.  
Regarding Claim 16, Mintz discloses a method for controlling an electric shaver and a display device connected thereto (par 0047), said shaver comprising at least one cutter unit (114) and a drive unit (motor) for driving said at least one cutter unit (par. 0045), wherein said drive unit, when being active, is operable in more than one operation mode (par 0045-0048). Mintz also discloses that various forms of information may be displayed, such as battery usage, indication that a battery needs recharging, status of a boost mode, average use time, etc. (see par. 0040 and 0041).  
Mintz lacks the method of use of the apparatus characterized in that said display device is operable in an automatic switching mode in which different sets of information are displayed one after the other under control of a timer, as well as how the information is displayed, except to note that the information may be displayed on one or more screens (par 0039).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display functionality of Mintz’s razor by including the timer controlled information switching control system as taught by Ishikawa into for the purpose of displaying different sets of data on a single screen and save space on a display area (see paras 0014, 0118 and 0119 of Ishikawa).
Mintz also lacks wherein the automatic switching of the display device into different display modes is activated when the drive unit transitions from being active to being inactive.
Frodjh discloses a display system, albeit for a consumer vehicle, and discloses a solution for displaying various types of information, similar to the information displayed in Mintz, in a display (dashboard, par 0023), and discloses that in displaying information on a display it is beneficial to automatically switch the display device into different display modes when said drive unit transitions from an active state to an  inactive (par 0023, where it is noted that the “user interface in accordance with the present invention provides…options related to the state and circumstances of the vehicle. E.g., the user interface presents parking options when the user stops the vehicle [but the engine is still running], and presents options to unlock various doors, such as the trunk and gas tank, when the motor is turned off”, par 0023), in order to beneficially provide context-relevant options to a user, which options are different when the vehicle drive is on and when the drive is off (par 0023).   

 Godlieb discloses an electric shaver device, like that of Mintz, and discloses that in such an assembly it is known and beneficial to include a display (fig 1, 8, par 0032), which display includes information being displayed including a cleaning status of the appliance  (par 0002 and 0047 and 0068) in order to alert a user when the device should be cleaned, e.g. when the shaving heads are filled with debris (par 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz by including a shaving cleaning indicator as part of the information displayed on the display of the Mintz apparatus in order to alert a user when the device should be cleaned, as taught by Godlieb.
Further, regarding claim 16, Mintz lacks displaying a first set of shaver information when said drive unit is inactive on said display device. 
	Nishiura discloses a personal grooming device with a drive unit therein, for driving a handheld toothbrush that also comprises a display (par. 120 “display” 32) for displaying a first set of information when said drive unit is active (par 0118), and which automatically switches into different display modes by means of a timer when the toothbrush drive unit is inactive (par 0201, since the brushing mode becomes inactive when the sensor no longer detects the drive being used), in order to automatically record data and provide feedback to a user once the device is in use (par 0018).

    Modified Mintz also lacks switching the display device into different display modes by means of a timer when the shaver and the drive unit is inactive to display a plurality of sets of shaver information one after the other when said drive unit is inactive and when said drive unit is active. 
	Simeth discloses a personal grooming device, with a drive unit thereon for driving several types of tools on the device, and also comprising a display (par. 0021 “display”) which displays a first set of information when said drive unit is active on said display device (par 0021), and which automatically switches into different display modes by means of timer when the shaver and the drive unit is inactive (par 0022) to display a plurality of sets of shaver information one after the other when said drive unit is inactive and when said drive unit transitions to being active (par 0021-0023, since when the device is in an active mode the drive unit thereof is active, and when in a sleep or shelf mode the drive unit is not active, and the display is controlled under a timer in all of the modes), in order to beneficially vary the types of information displayed depending on a use of the device (par 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz by including the controls and display of Simeth which allow for automatically switching the display device into different display modes by means of timer when the shaver and the drive unit is inactive and transitions to being active in order to display a plurality of sets of shaver information one after the other in order to beneficially vary the types of information displayed depending on a use of the device as taught by Simeth.
.     
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/3/21, with respect to the rejection(s) of claims         1-3, 16-17 and 19-20, under 35 USC 103 have been fully considered and are NOT persuasive.  Applicant argues that Frodjh (and thus the combination of Mints in view of Frodjh) fails to disclose (per independent claims 1, 16 and 20) a mode input element configured to switch the display device into different display modes for displaying a first set of shaver information when said drive unit is active and a second set of shaver information when said drive unit is inactive, where per claim 16, the modes display a first set of shaver information when said drive unit is active on said display device and a second set of shaver information when said drive unit is inactive and where per claim 20 when the status of the drive unit is ON the mode input element functions to switch the drive unit into the different operation modes.  
In the previous rejection, and again above, Examiner pointed to par 0032 for this teaching, where it is noted in Frodjh that the display device thereof displays different information and prompts depending on whether a drive motor of the apparatus to which it is attached is on or off.  Applicant points to par 0122 of the Frodjh disclosure and argues that in that paragraph there is no disclosure of the single input element performing this function of “switch[ing] the display device into different display modes for displaying a first set of shaver information when said drive unit is active and a second set of shaver information when said drive unit is inactive”.  Examiner disagrees.  Looking at par 0122 it is noted there that “If the engine is off, the UI asks if the driver wants to start the car. If the driver turns off the motor, the UI presents the following initial options: open doors, open gas tank, open trunk, and open hood. …..If the driver stops the car [e.g. while the motor is running], the UI asks if the driver wants to park. If the driver responds that he does wish to park, the UI presents parking options, e.g., park on the also perform the functions as taught by Frodjh in addition to the drive switching function already performed.  Thus, the mode input element of Mintz in view of Frodjh performs the functions of switching the drive unit into different operation modes AND switching the display device into different display modes for displaying a first set of shaver information when said drive unit is active and a second set of shaver information when said drive unit is inactive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20170004703 disclose display devices which change output based on a drive state.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724  

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
09/15/2021